            Case 1:20-cv-11283-ADB Document 74 Filed 07/13/20 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,

                Plaintiffs,

       v.
                                                     Civil Action No. 1:20-cv-11283-ADB
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; CHAD F. WOLD,
in his official capacity as Acting
Secretary of the United States
Department of Homeland Security;
and MATTHEW ALBENCE, in his
official capacity as Acting Director of
U.S. Immigration and Customs
Enforcement,

                Defendants.




   UNIVERSITY OF PITTSBURGH’S MOTION FOR LEAVE OF COURT TO FILE
    AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ COMPLAINT FOR
                DECLARATORY AND INJUNCTIVE RELIEF



       The University of Pittsburgh respectfully moves this Court for leave to file an amicus

curiae brief in support of Plaintiffs’ motion for a temporary restraining order. Plaintiff’s motion

seeks a temporary order enjoining Defendants from enforcing Immigration and Customs

Enforcement’s (ICE) July 6 directive and from promulgating the July 6 directive as a final rule.

Federal district courts have inherent authority and discretion to appoint amici. NGV Gaming, Ltd.

                                                1
         Case 1:20-cv-11283-ADB Document 74 Filed 07/13/20 Page 2 of 7



v. Upstream Point Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005) (“District courts

frequently welcome amicus briefs from non-parties concerning legal issues that have potential

ramifications beyond the parties directly involved. . . .”); see also Massachusetts Food Ass’n v.

Massachusetts Alcoholic Beverages Control Com’n, 197 F.3d 560, 567 (1st Cir. 1999) (“[A] court

is usually delighted to hear additional arguments from able amici that will help the court toward

right answers . . . .”); Portland Pipe Line Corp. v. City of S. Portland, No. 2:15-cv-00054-JAW,

2017 WL 79948, at *6 (D. Me. Jan. 9, 2017) (granting motions for leave to file amicus briefs and

giving plaintiff and defendant opportunity to respond “within two weeks of the date of this order”);

Students for Fair Admissions, Inc. v. President & Fellows of Harvard Coll., 308 F.R.D. 39, 52 (D.

Mass. 2015) (“The role of an amicus curiae, meaning friend of the court, is to assist the court in

cases of general public interest by making suggestions to the court, by providing supplementary

assistance to existing counsel, and by insuring a complete and plenary presentation of difficult

issues so that the court may reach a proper decision.”) (citation and internal quotation marks

omitted), aff’d, 807 F.3d 472 (1st Cir. 2015).


                      INTEREST OF UNIVERSITY OF PITTSBURGH

       The University of Pittsburgh – of the Commonwealth System of Higher Education (the

“University” or “Pitt”), founded in 1787, is one of the oldest and most distinguished institutions

of higher education in the United States. The main campus of the University is located in

Pittsburgh, Pennsylvania, with four regional campuses in Bradford, Greensburg, Johnstown, and

Titusville. With over 200 years’ development, the University is composed of 17 undergraduate

and graduate schools and colleges. The University currently serves approximately 30,000 students

in total, including close to 3,500 international students. The University is consistently ranked




                                                 2
          Case 1:20-cv-11283-ADB Document 74 Filed 07/13/20 Page 3 of 7



among the top recipients of federal research grants in the nation and it is the only “Research I”

state-related institution in Western Pennsylvania.

       The University has a long-standing tradition of international engagement that spans more

than fifty years and is rooted in Western Pennsylvania’s immigrant past. In 1968, Pitt moved to

coalesce its faculty and research assets with the establishment of the University Center for

International Studies. This move allowed faculty, staff, and students from all undergraduate

colleges, graduate and professional schools, and regional campuses to work together and share

international expertise across academic fields. The University's interest in international

engagement is additionally highlighted by its wide-ranging study abroad offerings coordinated by

the Study Abroad Office. The University provides support for its international students through

the Office of International Services. Additionally, in the center of its Pittsburgh campus, the

University’s celebration of international diversity is exhibited in physical form in the University’s

thirty “Nationality Rooms,” which collectively highlight the legacy of Pittsburgh’s ethnic diversity

while raising money used to support students’ cross-cultural experiences with scholarships to

travel to the countries represented by each of heritage rooms.

       The University also is home to four international academic associations with worldwide

memberships: the Association for Slavic, East European and Eurasian Studies; the Comparative

and International Education Society; the Latin American Studies Association; and the European

Union Studies Association. These regional and thematic study centers offer grants to bolster Pitt

faculty research on international topics, including support for overseas research travel and

conference participation.




                                                 3
          Case 1:20-cv-11283-ADB Document 74 Filed 07/13/20 Page 4 of 7



       Overall, Pitt attracts more than 6,000 international students, faculty, staff and visiting

scholars from over 100 countries annually, and international students are critical to the Pitt

community and to the University’s missions and strategic goals.

       Pitt is deeply concerned about the potential impact of ICE’s June 6 directive, which

was done without any apparent consideration to the health and wellness of university communities

and in total disregard to the educational opportunities of international students nationwide. This

the decision has the effect, and also seems to have the intention, of disrupting international

education in the United States.

       The proposed amicus brief details the detrimental impact of ICE’s June 6 directive on the

University of Pittsburgh and its international students, describing the onerous requirements of the

directive and the ways in which it harms the University community. It outlines the government’s

violation of the Administrative Procedure Act (“APA”) in failing consider the substantial reliance

interests of the University and its international students; the University has invested considerable

financial and human resources in designing and putting in place a comprehensive operational plan

for the upcoming academic, and the international students relied substantially on this plan,

expending considerable time and money with the expectation of being on-campus in the fall. The

brief further demonstrates the government’s violation of the APA by highlighting that the

government did not offer any reasonable basis in the July 6 directive for its departure from its prior

guidance, which was justified by the pandemic, which, by nearly every metric, is worse in the

United States today than it was on March 13.




                                                  4
         Case 1:20-cv-11283-ADB Document 74 Filed 07/13/20 Page 5 of 7




      The University of Pittsburgh’s proposed brief for amicus curiae is attached as Exhibit 1.



Dated: July 13, 2020                       Respectfully submitted,

                                           Amicus Curiae
                                           UNIVERSITY OF PITTSBURGH

                                           By its attorneys,

                                           /s/ John J. Cotter
                                           John J. Cotter, BBO No. 554524
                                           K&L GATES LLP
                                           State Street Financial Center
                                           One Lincoln Street
                                           Boston, MA 02111-2950
                                           (617) 261-3100
                                           (617) 261-3175/Fax
                                           john.cotter@klgates.com

                                           Pro Hac Vice Pending
                                           Geovette Washington, Pa. Atty. No. 322098
                                           University of Pittsburgh
                                           Cathedral of Learning
                                           4200 Fifth Avenue – Suite 2400
                                           Pittsburgh, PA 15260
                                           (412) 383-0413
                                           Fax: (412)-648-1947
                                           gew@pitt.edu

                                           Pro Hac Vice Pending
                                           Sheila I. Velez Martinez, PR. Atty. No. 13199
                                           1st Circuit Bar No. 71030
                                           University of Pittsburgh School of Law
                                           Immigration Law Clinic
                                           Barco Law Building
                                           3900 Forbes Avenue, Suite 422G
                                           Pittsburgh, PA 15260
                                           (412)-648-1300
                                           Fax: (412)-648-1947
                                           siv7@pitt.edu

                                           Pro Hac Vice Pending
                                           Stephen S. Gilson, Pa. Atty. No. 327098
                                           University of Pittsburgh
                                           Cathedral of Learning
                                              5
         Case 1:20-cv-11283-ADB Document 74 Filed 07/13/20 Page 6 of 7



                                              4200 Fifth Avenue – Suite 2400
                                              Pittsburgh, PA 15260
                                              (412) 383-0413
                                              Fax: (412)-648-1947
                                              sgilson@pitt.edu

                                              Pro Hac Vice Pending
                                              Nahla Kamaluddin, Pa. Atty. No. 323151
                                              University of Pittsburgh School of Law
                                              Immigration Law Clinic
                                              Barco Law Building
                                              3900 Forbes Avenue, Suite 422G
                                              Pittsburgh, PA 15260
                                              (412)-648-1300
                                              Fax: (412)-648-1947
                                              nmk56@pitt.edu

                                              Pro Hac Vice Pending
                                              Linda Hamilton, Pa. Atty. No. 326452
                                              University of Pittsburgh School of Law
                                              Immigration Law Clinic
                                              Barco Law Building
                                              3900 Forbes Avenue, Suite 422G
                                              Pittsburgh, PA 15260
                                              (412)-648-1300
                                              Fax: (412)-648-1947
                                              lah181@pitt.edu


                           LOCAL RULE 7.1(b) CERTIFICATION

I hereby certify that counsel for amicus curiae has sought to confer with counsel for the parties in
a good faith effort to narrow or resolve the issues in this motion. Plaintiffs consent to amicus’
request. The government has not responded or taken a position on the motion for leave.

                                                     /s/ John J. Cotter
                                                     John J. Cotter




                                                 6
         Case 1:20-cv-11283-ADB Document 74 Filed 07/13/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

I hereby certify that the above document is being filed through the Electronic Court Filing
system on July 13, 2020, and a copy is being sent electronically to the registered recipients and
counsel of record as identified on the Notice of Electronic Filing.

                                                     /s/ John J. Cotter
                                                     John J. Cotter




                                                 7
